DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,7, 9-13, 15-16 and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quint (Canadian Patent Application 2,613,069).  Quint shows the use of an armrest module for a vehicle, comprising: an armrest arm (16) able to support the arm of an occupant of the vehicle, the armrest arm extending primarily in a longitudinal direction; a pad (56,92), the pad being pivotable relative to the armrest arm about two axes (A,B) that are perpendicular to each other, the two axes also being perpendicular to the longitudinal direction of the armrest arm; and supporting a human-machine interface (see para[0024]) comprising one screen and buttons is supported by the pad.  Regarding claims 5-6, the pad (56) is partially configured to be received within the armrest (via the cylinder (22)).  Regarding claims 7-8, the pad can be received under the armrest arm by translational movement and pivotal movement.   Regarding claim 9, the pad (92) is fixed to a connecting rod (56) so as to pivot about two axes (as the ball joint allows the pad to pivot about multiple axes).  Regarding claim 15, Quint further disclose that human interface can control other electronic functions provided by a celluar telephone which inherently includes a smart phone.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Philippe (FR2698596) in view of Quint.  Philippe shows the use of a pad (15) that is received within an armrest that is part of a console (12) but fails to show the pad can move about two perpendicular axes.  Quint shows the use of a pad and armrest whereby the pad is movable about two perpendicular axes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the console of Philippe with the pad and armrest as taught by Quint in order to provide more adjustability and a greater degree of freedom when using the pad.  
   Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hipshier (2015/0203006) in view of Quint.  Hipshier shows the use of a pad (20) that is longitudinally moveable along an armrest (24) that is part of a door (16) but fails to show the pad can move about two perpendicular axes and within the armrest.  Quint shows the use of a pad and armrest whereby the pad is movable about two perpendicular axes and within the armrest.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the door of Hipshier with a pad and armrest as taught by Quint in order to provide more adjustability and a greater degree of freedom when using the pad.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
February 27, 2021